Title: From Thomas Jefferson to Tench Coxe, 16 December 1791
From: Jefferson, Thomas
To: Coxe, Tench



Dec. 16. 91.

Th: Jefferson presents his compliments to Mr. Coxe and returns him his book with thanks, finding it is the same which he already possessed.—The account of port charges at Port-au-Prince on the Sally of Philada., cannot be used in comparison, because her tonnage is not mentioned.—There is no account of charges in any port of the English West Indies.—Also, in stating those in the French W. Indies, is it not in the Colonial livre? Does Mr. Coxe know exactly what that is? Th:J. cannot recollect it with certainty.
